Untermyer, J.
(dissenting). When a portion of the mortgaged premises was acquired in condemnation by the city of New York, there was no reduction of the mortgage debt until the award was paid by the city to the mortgagee. Until then the mortgage contract remained unimpaired and continued to bind the mortgagor to pay and the mortgagee to accept interest at the contractual rate. If the award had exceeded the principal of the mortgage or if the interest on the award had exceeded the mortgage rate, the owner and not the mortgagee would be entitled to the benefit of-the excess.
Accordingly I do not perceive why the mortgagee should be deprived of the benefit of his contract until the mortgage is discharged pro tanto by a payment on account.
The order and judgment should be reversed with costs and the motion for judgment in favor of the plaintiffs should be granted.
Glennon, J., concurs.